Citation Nr: 1035896	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-07 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral pes 
planus with metatarsalgia and plantar fasciitis.

2.  Entitlement to service connection for a disability manifested 
by hip pain, to include on a secondary basis.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for rheumatoid arthritis.

6.  Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD) and 
memory loss.

7.  Entitlement to service connection for an eye disability.

8.  Entitlement to service connection for Graves disease.

9.  Entitlement to service connection for a knee disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to June 1982.

By rating action dated September 2005, the Regional Office (RO) 
concluded new and material evidence had not been submitted to 
reopen the claim for service connection for bilateral pes planus.  
In addition, the RO denied service connection for the remaining 
issues on appeal.

The Veteran's bilateral pes planus, hip, knee, varicose veins, 
sinusitis, rheumatoid arthritis, an acquired psychiatric 
disability, to include PTSD and memory loss, and Graves disease 
claims are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  By decision dated October 1991, the Board denied service 
connection for bilateral pes planus.  

2.  The evidence added to the record since the October 1991 Board 
decision provides a reasonable possibility of substantiating the 
claim for service connection for pes planus.

3.  Myopia is not a disease for which service connection can be 
granted, and no other chronic eye disability affecting visual 
acuity was shown in service, or at any time following the 
Veteran's separation from service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received since the 
October 1991 Board decision, the claim for entitlement to service 
connection for bilateral pes planus is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  An eye disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

The notice requirements of the VCAA require VA to notify a 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: Veteran status, existence of a disability, a connection 
between a Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a June 2005 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
a claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  This letter also advised 
the Veteran that new and material evidence was needed to reopen 
the claim for service connection for pes planus, and provided 
notice to the appellant regarding the basis for the prior denial 
of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  A March 2006 letter informed the Veteran of the evidence 
needed to establish a disability rating and effective date for 
the claim on appeal.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include service treatment 
records, private, VA and service department medical records, the 
reports of Department of Veterans Affairs (VA) examinations, and 
the Veteran's testimony at a hearing before the undersigned 
Veterans Law Judge. 

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by submitting evidence and providing testimony.  
Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  New and material

Once entitlement to service connection for a disability has been 
denied by a decision of the Board, that determination is final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order to later 
establish service connection for the disorder in question, it is 
required that new and material evidence be presented that 
provides a basis warranting reopening the case.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim, on any basis, in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the 
Board must review the additional evidence submitted since the 
October 1991 decision.

The evidence of record at the time of the October 1991 Board 
decision included the service treatment records, private and 
service department medical records and the report of a January 
1991 VA examination.  

The service treatment records disclose the Veteran was seen in 
October 1979 for complaints of pain in both heels.  She was 
referred to the podiatry clinic where she was seen the following 
month.  It was indicated pads were prescribed.  She was also seen 
in the orthopedic clinic in November 1979.  She stated she had 
inserts for her combat boots and this had helped her heels.  The 
Veteran was again seen in the podiatry clinic in August 1980, and 
pronation was noted.  Corrective inserts were advised.

The Veteran was examined by a private physician in August 1990 
for complaints of painful feet.  She stated she had had this 
problem for many years, but it had become worse in recent months.  
Following an examination, the impression was bilateral flexible 
pes planus.

On VA orthopedic examination in January 1991, the Veteran 
reported she did a lot of running during physical training and 
developed pain in both feet.  She was given orthotic inserts, but 
the pain continued.  An examination revealed mild pes planus, 
bilaterally.  The impression was history of flexible flat feet 
with bilateral metatarsalgia and plantar fasciitis.  

Based on this evidence, the Board denied service connection for 
bilateral pes planus.  It was noted that it was a congenital 
condition.

Additional evidence received includes service department and VA 
medical records, and the Veteran's testimony at a hearing.  The 
Board notes these records reflect diagnoses including pes planus 
and plantar fasciitis.  During the hearing in February 2007, the 
Veteran testified she was forced to run in combat boots, and this 
resulted in foot pain.  She added that she would be taken off 
physical training, but the problems recurred after such training 
resumed.  She added she has experienced problems with her feet 
ever since service.  

The Veteran is competent to report that she experienced foot pain 
during service and that it has continued since that time.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  Indeed, the Court has held that pes planus is 
the type of condition that lends itself to lay observation.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Presuming the credibility 
of the Veteran's testimony for the purpose of assessing whether 
new and material evidence has been received, the Board finds that 
the new evidence relates to an unestablished fact, that is, that 
the Veteran's pes planus increased in severity in service and 
furnishes a reasonable possibility of substantiating her claim of 
service connection for pes planus.  The Board finds that new and 
material evidence has been submitted and thus the claim is 
reopened.

	II.  Service connection 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c). 

The service treatment records disclose the Veteran was seen for 
an optometric examination in January 1975.  It was stated she had 
been experiencing difficulty with decreased visual acuity when 
she made the appointment, but was not having any problems by the 
time of the examination.  Corrected visual acuity was 20/20 in 
each eye.  The examiner indicated it appeared to be a simple 
refractive error problem, but due to the alleged sudden onset, 
the Veteran was referred to ophthalmology, where she was seen 
later in January 1975.  It was stated at that time her visual 
acuity was 20/20 bilaterally.  On periodic examination in 
December 1977, distant vision was 20/100 in the right eye and 
20/30 in the left eye.  In November 1978, the Veteran reported 
she could not see as well without glasses.  Corrected visual 
acuity was 20/15 in each eye.

Service department records show the Veteran was seen in the eye 
clinic in October 1983.  There was no history of injury or 
disease of the eyes.  Corrected visual acuity was 20/20 in each 
eye.  An examination was within normal limits in both eyes.  The 
Veteran's ocular history was negative in November 1986, and 
myopia and astigmatism were reported in November 1989.  

A VA general medical examination in January 1991 showed the 
Veteran wore glasses.  An examination disclosed the pupils were 
equal, round and reactive to light.  No pertinent diagnosis was 
made.

On VA examination of the eyes in July 2006, the impression was 
simple myopia.  

The evidence fails to demonstrate that the Veteran currently has 
any vision problems other than refractive error.  Accordingly, 
service connection is not warranted inasmuch as myopia is not a 
disability for which compensation is not payable as a matter of 
law.  The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for service connection for an 
eye disability.

	III.  Other considerations

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

New and material evidence having been submitted, the claim for 
service connection for pes planus is reopened.

Service connection for an eye disability is denied.

REMAND

The service treatment records reflect that the Veteran was seen 
for sinus problems on several occasions.  Magnetic resonance 
imaging of the head in April 2000 revealed sinusitis.  Recurrent 
sinusitis was noted on a review of systems in January 2006.  The 
Board acknowledges that the July 2006 VA examination revealed she 
had a chronic nasal septal deformity with obstruction and 
associated vasomotr rhinitis, probably allergic in origin.  In 
light of these findings and the Veteran's report of having sinus 
problems since service, the Board believes an additional 
examination is appropriate.  

With respect to the claims of service connection for knee and hip 
disabilities, the Board notes that the Veteran seeks service 
connection on a direct basis, i.e., that her knee and hip pain 
had their onset in service and have been chronic since that time, 
and alternatively, that the conditions were caused or aggravated 
by her pes planus.  In light of her contentions and the state of 
the record, the Board finds that a VA examination is necessary.

As to her claim of service connection for an acquired psychiatric 
disability, to include PTSD and memory loss, the Veteran alleges 
she was raped in service.  In this regard, the Board points out 
that when a Veteran states that PTSD is the result of a personal 
assault in service, the regulations require that the VA comply 
with certain procedures before such a claim may be denied.  See 
38 C.F.R. § 3.304(f)(4) (2009).  There is no indication in the 
record that the Veteran has been provided the appropriate notice.  

The Veteran also asserts service connection is warranted for 
Graves disease.  She observes her in-service symptoms include 
anxiety and eye problems, and that these might have represented 
the onset of the disability.  The Board finds that an examination 
is necessary to adjudicate this claim, as well as her varicose 
veins claim.

Finally, the record shows the Veteran's claims folder was 
received at the Board in June 2007, and was sent to her 
representative in September 2007.  Although the Veteran reports 
receiving treatment at the Biloxi, Mississippi, VA Medical Center 
and the Biloxi, Mississippi, Vet Center, during that time, no 
additional medical evidence has been submitted.  Ongoing medical 
records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she 
furnish the names, addresses, and approximate 
dates of treatment of all medical providers, 
VA and non-VA, from whom she has received 
treatment for all her claimed disabilities 
since her discharge from service.  This must 
specifically include any outstanding records 
of the Veteran's treatment at the Biloxi, 
Mississippi, VA Medical Center and the 
Biloxi, Mississippi, Vet Center.  After 
securing the necessary authorizations for 
release of this information to the VA, the RO 
should seek to obtain copies of all treatment 
records referred to by the Veteran which are 
not already of record.

2.  The RO should advise the Veteran of the 
types of information to submit to support her 
claimed in-service assault in accordance with 
38 C.F.R. § 3.304(f)(4).

3.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of her pes 
planus, right knee, left knee, right hip, 
left hip or rheumatoid arthritis found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed and 
all findings should be reported in detail.  

The examiner should opine as to whether it is 
at least as likely as not that the Veteran's 
pes planus, right knee, left knee, right hip 
and left hip disability had its onset during 
service.  In addition, if rheumatoid 
arthritis is diagnosed, the examiner must 
opine whether it is at least as likely as not 
that the rheumatoid arthritis had its onset 
in service or developed within a year of her 
discharge.  The examiner should also comment 
as to whether it is at least as likely as not 
that any right knee, left knee, right hip and 
left hip disability was caused or aggravated 
by her pes planus.  In doing so, the examiner 
must acknowledge and discuss the Veteran's 
lay report regarding the onset of her 
symptoms.

The rationale for all opinions expressed 
should be provided in a legible report.  

4.  The Veteran should be afforded an 
appropriate VA examination to determine 
whether her sinusitis, varicose veins and 
Graves disease are related to or had their 
onset in service.  The examiner should state 
whether the Veteran has sinusitis and provide 
an opinion concerning whether it is at least 
as likely as not that it is related to her 
in-service sinus problems.  The examiner must 
also state whether it is at least as likely 
as not that the Veteran's in-service symptoms 
represented the onset of Graves disease, or 
that Graves disease is otherwise related to 
or had its onset in service.  In doing so, 
the examiner must acknowledge and discuss the 
Veteran's lay report regarding the onset of 
her symptoms.  The rationale for any opinion 
should be set forth.  The claims folder 
should be made available to each examiner in 
conjunction with the examinations.  

5.  After associating with the claims folder 
all available records received pursuant to 
the above-requested development, the RO 
should afford the Veteran a VA psychiatric 
examination to determine the nature, extent 
and etiology of any psychiatric disability 
found to be present.  The claims folder 
should be made available to and reviewed by 
the examiner.  All necessary tests should be 
conducted, and the examiner should rule in or 
exclude a diagnosis of PTSD.  The report of 
examination should note all psychiatric 
disabilities found to be present, and the 
examiner should comment as to whether it is 
at least as likely as not that any 
psychiatric disability found to be present is 
related to or had its onset during service.  
In doing so, the examiner must acknowledge 
and discuss the Veteran's lay report 
regarding the onset of her psychiatric 
symptoms.  If the examiner diagnoses the 
Veteran as having PTSD, the examiner should 
indicate the stressor(s) underlying that 
diagnosis.  The rationale for any opinion 
expressed should be provided in a legible 
report.  

6.  Then readjudicate the appeal to determine 
whether the Veteran's claim may now be 
granted.  If not, she and her representative 
should be furnished an appropriate 
supplemental statement of the case, and the 
case should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


